—Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered June 17, 1980, convicting him of rape in the first degree (two counts), sodomy in the first degree and robbery in the first degree, upon a jury verdict, and imposing sentence.Judgment affirmed.Defendant’s guilt was proved beyond a reasonable doubt. Complainant testified that she viewed defendant at close range for 35 minutes in good lighting conditions and that she was able to positively identify him in a lineup. The jury was not bound to accept the testimony of defendant and his alibi witnesses. We have considered defendant’s other contentions and find them to be either unpreserved or without merit. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.